Title: To George Washington from Francisco Rendón, 10 November 1780
From: Rendón, Francisco
To: Washington, George


                        
                            Sir
                            Philadelphia Novr 10th 1780
                        
                        On the 7th Instt I received the Letter which your Excellency was so kind as to do me the distinguish’d honor
                            to write, under date of ⅌ mo.  Instt Confirming in it the Sailing from New York, on the 16th Ultimo of
                            the Transports and Troops of the Enemy, according the Intelligence acquainted me with by your Excy’s former Letter; for
                            which favor I give Your Excy my most Sincere thanks and also for Your Excy’s endeavours to facilitate those Advises; which
                            Object must Certainly be very agreable to the Chief Officers, who are Commissioned to undertake the Operations on the
                            Southern parts of this Continent.
                        I was anticipatedly acquainted with Said Circumstance on the 23rd Ultimo by Your Excellency’s Aids Colonel
                            Mead and Harrison’s own word of Mouth, who at that time were on their Transit tho’ this Town In Concequence of Said
                            Intelligence I Immediatedly Dispatched the Vessell I had ready to Send that Advise to the Governor of Havana, to enable
                            him to direct the needfull orders which may be conducent to the felicity of the Operations of the Spanish Fleets and
                            Troops against the Enemy.
                        It’s out of my power Sir to express the gratitude in which my acknowledgement is Leaded, to the great favors,
                            which Your Excy goodness are pleas’d to distinguish me with most humble beging the Continuation of it being the means of
                            making myself, Meritory to my Commission, which dont doubt will be the Case with Your Excellency’s Protection. I have
                            the honor to be with the utmost respect. Your Excellency’s most Obedient and Most Humble Servant

                        
                             Francisco Rendon
                        
                    